Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 07/08/2022 is acknowledged.  The traversal is on the ground(s) that Chung discloses a method of impregnating a resin to fiber bundle and a coating apparatus such that the fiber bundles are fed horizontally into the crosshead and resulting impregnated fiber tape exits from the die through a horizontally extended exit window.  The examiner has found a new references such as Wayne Pattern (WO 2007/062516 A1) (hereinafter Pattern) and Matsushita Yuusuke (JP S5871123 A) (hereinafter Matsushita) which teaches a method of producing a prepreg.
Pattern discloses a method of producing a prepreg, comprising: 
allowing a reinforcing fiber sheet (102) to pass substantially vertically downward through the inside of a wet box 10 (corresponding to coating section) storing a matrix resin (100) to apply resin to said reinforcing fiber sheet (102); wherein said wet box (10) comprises a liquid reservoir (36) (corresponding to liquid pool) has a portion whose cross-sectional area decreases continuously along a running direction of said reinforcing sheet, and wherein said narrow section has a slit-like cross-section and has a smaller cross-section area than the top side of said liquid reservoir (Fig. 6; ¶0044). 
Pattern is silent about apply a resin film to a primary impregnate prepreg withdrawn from said coating section. 
Matsushita also discloses a method of producing a prepreg. The method discloses a sheet-shaped carbon fiber aggregate is immersed in a dipping tank (6) containing a resin solution dissolved in a bath agent via a fiber supply roll pair that rotates at a constant speed and is impregnated with the resin. The resin solvent solution is undried through the resin -impregnated sheet-shaped carbon fiber aggregate nip roll (7) and the resin sheet supply roll pair (9) is connected to one or a pair of matrix sheet rolls (8) is continuously supplied to the resin sheet and a rust layer is formed on the surface of the sheet by sticking roll (10) to form a uniform and integrated prepreg (¶0001). Thus, the step of applying a resin film to impregnated prepreg is known within the art. The benefit of doing so would have been so would have been to adjust the thickness of prepreg and resin to fiber ration of the prepreg. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the resin film as taught by Matsushita within the method of manufacturing a prepreg as taught by Pattern. The benefit of doing so would have been to adjust the thickness and resin fiber ration of the prepreg.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) width regulation mechanism for regulating the width of said reinforcing fiber sheet in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a prepreg" in line 1.  Is this referring back to prepreg recited in claim 1, line 1? 
Claim 3 recites the limitation "a prepreg" in line 1.  Is this referring back to prepreg recited in claim 1, line 1? 
Claim 4 recites the limitation "a prepreg" in line 1.  Is this referring back to prepreg recited in claim 1, line 1? 
Claim 6 recites the limitation "the surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a prepreg" in line 1.  Is this referring back to prepreg recited in claim 1, line 1? 
Claim 6 recites the limitation "a prepreg" in line 1.  Is this referring back to prepreg recited in claim 1, line 1? 
Claim 7 recites the limitation "a prepreg" in line 1.  Is this referring back to prepreg recited in claim 1, line 1? 
Claim 7 recites the limitation "the vertical height" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a prepreg" in line 1.  Is this referring back to prepreg recited in claim 1, line 1? 
Claim 8 recites the limitation "the relationship" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a prepreg" in line 1.  Is this referring back to prepreg recited in claim 1, line 1? 
Claim 9 recites the limitation "the width" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the width regulated" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the lower end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a prepreg" in line 2.  Is this referring back to prepreg recited in claim 1, line 1? 
Claim 12 recites the limitation "a prepreg" in line 3.  Is this referring back to prepreg recited in claim 1, line 1? 
Claim 13 recites the limitation "a prepreg tape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayne Pattern (WO 2007/062516 A1) (hereinafter Pattern), and further in view of Matsushita Yuusuke (JP S5871123 A) (hereinafter Matsushita).
Regarding claim 1, Pattern discloses a method of producing a prepreg, comprising: 
allowing a reinforcing fiber sheet (102) to pass substantially vertically downward through the inside of a wet box 10 (corresponding to coating section) storing a matrix resin (100) to apply resin to said reinforcing fiber sheet (102); wherein said wet box (10) comprises a liquid reservoir (36) (corresponding to liquid pool) has a portion whose cross-sectional area decreases continuously along a running direction of said reinforcing sheet, and wherein said narrow section has a slit-like cross-section and has a smaller cross-section area than the top side of said liquid reservoir (Fig. 6; ¶0044). 
Pattern is silent about apply a resin film to a primary impregnate prepreg withdrawn from said coating section. 
Matsushita also discloses a method of producing a prepreg. The method discloses a sheet-shaped carbon fiber aggregate is immersed in a dipping tank (6) containing a resin solution dissolved in a bath agent via a fiber supply roll pair that rotates at a constant speed and is impregnated with the resin. The resin solvent solution is undried through the resin -impregnated sheet-shaped carbon fiber aggregate nip roll (7) and the resin sheet supply roll pair (9) is connected to one or a pair of matrix sheet rolls (8) is continuously supplied to the resin sheet and a rust layer is formed on the surface of the sheet by sticking roll (10) to form a uniform and integrated prepreg (¶0001). Thus, the step of applying a resin film to impregnated prepreg is known within the art. The benefit of doing so would have been so would have been to adjust the thickness of prepreg and resin to fiber ration of the prepreg. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the resin film as taught by Matsushita within the method of manufacturing a prepreg as taught by Pattern. The benefit of doing so would have been to adjust the thickness and resin fiber ration of the prepreg. 
Regarding claims 3 and 5, Matsushita discloses the use of sticking nip rollers (10) to form a uniform and intergrated one-way prepreg (¶001). The use of rollers (10) would naturally perform additional-impregnation process simultaneously. 
Regarding claim 7, Matsushita discloses the vertical height of the portion whose cross-sectional area decreases continuously is said liquid pool is 10mm or more (¶0061). 
Regarding claims 11-13, Matsushita further disclose producing a prepreg and molding the prepreg to form a composite article (¶0002). It is well known within the art to slit prepreg to obtain strips of desired length. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattern and Matsushita as applied to claims 1, 3, 5, 7 and 11-13 above, and further in view of Spencer et al. (US Pub. No.: 2016/0159998 A1) (Spencer).
Regarding claim 6, the limitation of claim 1 are taught by the combined teaching of Pattern and Matsushita as cited above. They are both silent about the process of adding particles on the surface thereon with particles having an average particle size of 0.1 micrometer of more and 500 micrometer or less by at least one method selected from the group consisting of the causing said particles to fall onto a running base material by their own weight. 
Spence also discloses a method of manufacturing a prepreg. The method discloses applying particles onto a surface via electrostatic coating to provide uniform layer of particles covering the enter surface (¶0116). 
It would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the electrostatic coating as means of applying particles on a surface as taught by Spence within the method of manufacturing a prepreg as taught by the combined teaching of Pattern and Matsushita. The benefit of doing so would have been to provide uniform layer of particles on the entire surface. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattern and Matsushita as applied to claims 1, 3, 5, 7 and 11-13 above, and further in view of Hosoda Tomoya (WO 2017/222027 A1) (hereinafter Hosoda) (English translation US 2019/0100635 A1).
Regarding claim 2, the limitations of claim 1 are taught by Pattern and Matsushita. They are both silent about said resin film comprises particles therein. Hosoda also discloses a method of manufacturing prepreg (Abstract). Hosoda further discloses a method for producing a liquid composition. The method further discloses a film having a thickness of at most 50 micro meter by using the liquid composition, the resin powder preferably has an average particle size of from 0.02 to 6 micrometer. The film is produced by a resin composition having a fluropolymer fine powder, whereby the electrical characteristics may sometimes be lowered. Thus, Hosoda discloses a method of manufacturing a resin film with particles where the electrical characteristics are lowered. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the resin with particles as taught by Hosoda within the method of manufacturing a prepreg as taught by the combined teaching of Pattern and Matsushita. The benefit of doing so would have been to manufacture a prepreg with lower electrical characteristics. 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattern and Matsushita as applied to claims 1, 3, 5, 7, 11-13 above, and further in view of Meteer (US 3378884).
Regarding claims 8 and 9, the limitations of claim 1 are taught by the combined teaching of Pattern and Matsushita. They are both silent about limitations of claims 8 and 9. As discussed above, this language has invoked 112(f), and the width regulating mechanism had been determined to be the bushes 27a, 27b as described with references to Figure 5 in the disclosure wherein the bushes are disposed between the side walls of the coating mechanism and are used to regulate the width of the fiber sheet. The reference to Meteer taught that one skilled in the art would have disposed a shim 19 and blocks 18 against and between the side wall of a die and the fiber sheet being impregnated with resin and shaped as it passed through the narrowing die wherein the die employed interchangeable shims disposed therein which were useful for changing the dimension of the fiber sheet (by changing the size of the cross section of the die). The use of the shims which were interchangeable to produce varying cross section parts, allowed one to provide one mold and yield varied cross-sectional parts by merely interchanging the shims therein. Applicant is referred to column 2, lines 46-55. Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the shims as taught by Meteer within the method of manufacturing a prepreg as taught by the combined teaching of Pattern and Matsushita. The benefit of doing so would have been to adjust the width of the prepreg. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746